 TEAMSTERS LOCAL 166 (SHANK/BALFOUR BEATTY) 427Teamsters Local Union No. 166 (Shank/Balfour Beatty) and California Dump Truck Owners As-sociation. Case 31ŒCEŒ212 January 26, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On October 1, 1998, Administrative Law Judge Mi-chael D. Stevenson issued the attached decision. The General Counsel and the Charging Party filed exceptions and supporting briefs, the Respondent filed an answering brief, and the Charging Party filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified. The General Counsel and the Charging Party have ex-cepted to the judge™s recommended Order.2 They assert that the Order is overly narrow in that it applies only to deliveries to the City Creek Portal of the Inland Feeder Project jobsite. We find merit to these exceptions and grant the remedy sought by the General Counsel. The record shows that the Inland Feeder Pipeline Pro-ject (the Project) is a single construction project involv-ing the construction of an underground water distribution pipeline and tunnel. There are at least two entrances to the site: the City Creek Portal and the Strawberry Creek Portal. Shank/Balfour Beatty, the Employer, was en-gaged to perform certain excavation work for the Project, which required it to, inter alia, furnish and deliver to the Project jobsite cement water tunnel-support segments (segments) which the Employer would use to shore up the tunnel as the excavation progressed. The segments were cast at a facility owned by Robertson™s Ready Mix (Robertson™s), located about 4 miles from the Project™s City Creek Portal and several miles further away from the Strawberry Creek Portal.3  The judge determined that the Employer and the Re-spondent entered into an unlawful agreement, in viola-tion of Section 8(e), to refrain from using owner-operators to deliver the segments at the Project™s City Creek Portal.4 To remedy the Respondent™s unlawful actions, the judge™s recommended Order requires the Respondent to cease and desist from entering into, main-taining, reaffirming, giving effect to, invoking, or enforc-ing such agreements with respect to the delivery of seg-ments from Robertson™s to the Project™s City Creek Por-tal. The judge rejected the General Counsel™s contention that the order should apply to all segment deliveries to the Project from Robertson™s, regardless of which Project entrance was used, because the judge viewed the General Counsel™s position as equivalent to a request for a broad cease-and-desist order.                                                                                                                        1 The Respondent™s motion to strike the Charging Party™s exceptions is denied as lacking in merit. 2 The judge™s recommended Order requires the Respondent to cease and desist from ﬁentering into, maintaining, reaffirming, giving effect to, invoking, or enforcing the terms of the Inland Feeder Project Labor Agreement or any other agreement in which Shank/Balfour Beatty agrees, or has agreed, to cease or refrain from doing business with any other person, including the owner-operators of any vehicle, with respect to the transportation of cement water tunnel-support segments from the Robertson™s Ready Mix storage site to the City Creek Portal location and surrounding areas on the Inland Feeder Pipeline Project.ﬂ 3 The record does not disclose the exact distance from Robertson™s to the Strawberry Creek Portal. 4 The Respondent has not excepted to that determination. Contrary to the judge, we find that it will effectuate the policies of the Act to prohibit the Respondent from enter-ing into, maintaining, reaffirming, giving effect to, in-voking, or enforcing any agreement to refrain from using owner-operators for the delivery of segments from Robertson™s to any entrance to the Project.5 It is true that the agreement found unlawful herein was entered into to resolve a dispute over the manning of the delivery of segments through the City Creek Portal, and that deliver-ies through the Strawberry Creek Portal were not in-volved. However, it is clear from the record as a whole that the Respondent™s position with respect to the deliv-ery of segments from Robertson™s was that the Employer could not use owner-operators to make such deliveries to any location on the Project. Moreover, the logic behind the judge™s finding that the agreement not to use owner-operators for segment deliveries from Robertson™s to the City Creek Portal violated Section 8(e) would apply with equal force to an agreement not to use owner-operators for deliveries through the Strawberry Creek Portal, as in either case the transportation and delivery of the seg-ments is not jobsite work.   ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Teamsters Local Union No. 166, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, its officers, agents, and representatives, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(a). ﬁ(a) Entering into, maintaining, reaffirming, giving ef-fect to, invoking, or enforcing the terms of the Inland Feeder Project Labor Agreement or any other agreement in which Shank/Balfour Beatty agrees, or has agreed, to  5 This limited expansion of the judge™s order is not, as the judge stated, equivalent to the issuance of a broad cease-and-desist order. Such orders prohibit a respondent from engaging in unlawful conduct involving any person engaged in commerce. Cf. Sheet Metal Workers Local 27 (Cahill Monmouth Contracting), 292 NLRB 1046 (1989) (broad order inappropriate unless respondent shown to have a proclivity to violate the Act). The order herein only applies to agreements be-tween the Respondent and the Employer, and is further limited in its application to agreements involving the delivery of segments from Robertson™s to the Project.  327 NLRB No. 84  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428 cease or refrain from doing business with any other per-
son, including the owner-operator of any vehicle, with 
respect to the transportation of cement water tunnel-
support segments from the Robertson™s Ready Mix stor-
age site to any location on the Inland Feeder Pipeline 
Project.ﬂ  
2. Substitute the following for paragraph 2(a). 
ﬁ(b) Rescind and render null and void and of no effect 
any agreement in which Shank/
Balfour Beatty agrees or 
has agreed, to cease or refrain from doing business with 

any other person, including the owner-operator of any 
vehicle, with respect to the transportation of cement wa-
ter tunnel-support segments from the Robertson™s Ready 
Mix storage site to any location on the Inland Feeder 
Pipeline Project.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge.
6   APPENDIX 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
WE WILL NOT enter into, maintain, reaffirm, give ef-
fect to, invoke, or enforce th
e terms of the Inland Feeder 
Project Labor Agr
eement or any other agreement in 
which Shank/Balfour Beatty agrees, or has agreed, to 
cease or refrain from doing business with any other per-
son, including the owner-operator of any vehicle, with 
respect to the transportation of cement water tunnel-

support segments from the Robertson™s Ready Mix stor-
age site to any location on the Inland Feeder Pipeline 
Project.  WE WILL rescind and render null and void and of no 
effect any agreement in wh
ich Shank/Balfour Beatty 
agrees or has agreed, to ceas
e or refrain fr
om doing busi-
ness with any other person, including the owner-operator 
of any vehicle, with respect 
to the transportation of ce-
ment water tunnel-support segments from the Robert-
son™s Ready Mix storage site to any location on the In-
land Feeder Pipeline Project. 
 TEAMSTERS LOCAL UNION NO. 166  
 Ann Cronin-Oizumi, for the General Counsel
. Robert V. Kuenzel, 
of San Rafael, California, for the Charging 
Party Employer.
                                                           
                                                           
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order Of The Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant To A Judg-
ment Of The United States Court 
Of Appeals Enforcing An Order Of 
The National Labor Relations Board.ﬂ 
Jeffrey L. Cutler 
and Lourdes M. Garcia, of Encino, California, for Respondent Union. 
DECISION STATEMENT OF THE CASE 
MICHAEL D. STEVENSON, Administrative Law Judge.  
This case was tried before me
 at Los Angeles, California on 
May 11 and 12, 1998,
1 pursuant to a complaint issued by the 
Regional Director for the Nation
al Labor Relations Board for Region 31 on April 20, 1998, and which is based on charges 
filed by California Dump Truck Owners Association (the 
Charging Party or Owners Association) on November 25, 1997, 
and on February 18, 1998 (first 
amended charge).  The com-
plaint alleges that Teamst
ers Local Union No. 166 (Respon-
dent) has engaged in certain violations of Section 8(e) of the 
National Labor Relati
ons Act (the Act). 
ISSUE 
Whether Respondent violated the Act by entering into and 
maintaining an agreement with the Employer, Shank/Balfour 
Beatty, according to the terms of which agreement, the Em-
ployer would not do business with nor otherwise use self-
employed truck owner-operators to perform certain work, be-
cause the owner-operators are in
dependent contractors, and not 
employees, within the meaning of the Act. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 
witnesses, to argue orally, and to 
file briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel, the Charging Party, and the Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT 
THE ALLEGED UNFAIR LABOR PRACTICE A.  Facts (Stipulated) 
In a stipulation executed on Ma
y 11, 1998 by all parties, it 
was agreed that Shank/Balfour 
Beatty (Shank) is now and has 
been at all times material to this case, a partnership between 

two California corporations, M. L. Shank Co., Inc., and Balfour 
Beatty Construction, Inc., and th
at Shank™s office and principal 
place of business is located in Highland, California (GC Exh. 

1(j), par. 3(a)).  It was further 
agreed that within the past calen-
dar year, Shank purchased and received in California, materials 
and supplies valued in excess of $50,000 either directly from 
suppliers located outside the St
ate of California or from suppli-
ers who themselves had obtained such materials and supplies 
directly from outside 
California (par. 3(b)).  Finally, it was 
agreed that for all times material to this case, Shank was an 

employer engaged in commerce and in a business affecting 
commerce within the meaning of Section 2(6) and (7) of the Act (par. 4). 
In the same stipulation, the parties agreed that for all times 
material to this case, Respondent
 is a labor organization within 
the meaning of Section 2(5) of the Act (par. 5), and for the 

same time period, that Responde
nt has two officials, Errol 
Haynes and Robert (Bob) Wile
y, who are president and busi-
ness representative respectively, and who are both agents of 
Respondent within the meaning of Section 2(13) of the Act 
(par. 6).  1 All dates herein refer to 
1997 unless otherwise indicated. 
 TEAMSTERS LOCAL 166 (SHANK/BALFOUR BEATTY) 429The stipulation recites other facts relevant and material to this case: the Metropolitan Water District of Southern Califor-nia (MWD), is engaged in the construction of a water distribu-tion pipeline and water tunnel near San Bernardino, California, called the Inland Feeder Pipeline Project (Project).  Parsons Constructors (Parsons) is the project manager for the Project.  Construction is now occurring at the City Creek Portal section of the Project (par. 7). The MWD has subcontracted certain work on the Project to Shank, including certain tunneling work (par. 8). Respondent and various other labor organizations have en-tered into the Inland Feeder Project Labor Agreement (PLA) (GC Exh. 4), which is effective by its terms from August 1, 1996 through the completion of the project (par. 9).2  On or about February 7, in a letter to the MWD (GC Exh. 2), Shank agreed to abide by the terms and conditions of the PLA, and to require all of its subcontractors to sign a letter of assent to the PLA (par. 1(o)) (GC Exh. 2). On or about February 9, 1998, Shank sent a letter (GC Exh. 3) to Respondent which was received by Haynes on or about February 10, 1998 (par. 11). B.  Facts (Nonstipulated) 1. I will recite the February 9, 1998 letter below, but for now I begin by noting that with perhaps one exception, all remaining significant facts in this case are undisputed.  Next, I reproduce a map (GC Exh. 8) that was offered into evidence to assist the reader who may not be familiar with the area of Southern Cali-fornia in issue.                                                                                                                        2  The record contains two PLAs:  The one offered by General Coun-sel is dated August 7, 1996 (GC Exh. 4); the other offered by Respon-dent is dated August 1, 1996 (R. Exh. 6).  Whatever differences which exist between the two versions are not germane to this case.                        Point 4 on the map designates Robertson™s Ready Mix Co. and surrounding yard.  This location is approximately 4 miles from City Creek Portal (Point 1 on map) as indicated by the arrows on the map over several different public streets and highways.  Other than use of these public thoroughfares, there is no other way for trucks or other vehicles to get to one loca-tion from the other and vice versa.  However, since the trip from Robertson™s to City Creek Portal involves navigating an upward grade of undescribed degree, the trip down is faster, particularly in an empty tractor-trailer which has dropped off a load. No one from Robertson™s testified, but Gerald Stokes, the project manager for Shank (the general contractor on the pro-ject in question) and General Counsel™s sole witness at hearing, aptly described the role of Robertson™s in this case. In order to build the (6-mile) tunnel referred to above, two problems among others had to be solved: where to put the dirt excavated from the tunnel, and how to shore up the tunnel safely and efficiently.  Robertson™s played a role in resolving both matters.  First, the material taken from the tunnel was separated into topsoil and other dirt.  The former was trans-ported from City Creek Portal to the Muck Storage Site (Point 3 on map).  Shank arranged for owner-operator truck drivers (independent contractors) to pick up and deposit the topsoil.  As the crow flies, the distance from pick up to deposit was about 200 yards.  Using available roads, however, the drivers covered a distance of about 1Œ1½ miles.  This operation began in early 1997 with three owner opreators and their trucks furnished by Hernandez Trucking Co., an affirmative action business enter-prise which was part of an outreach program.3  No representa-tive of Hernandez testified, but Stokes described the business as one which both employs truckdrivers and acts as a broker for owner-operators.  The owner-operators furnished to Shank by Hernandez Trucking Co., for the haul to the Muck Storage Site were not dispatched from Respondent™s hiring hall and not covered by the PLA.  3  Hernandez Trucking is a member of the Charging Party.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430 On or about July 7, Respondent became aware of the Muck 
Storage Site haul and protested 
to Shank the use of independent 
owner-operators for the work.  Since Shank claimed the work 
in question was not covered by
 the PLA, Respondent filed a 
grievance on or about July 10 (GC Exh. 5) to resolve that issue.  
During subsequent meetings in July undertaken to attempt to 
resolve the grievance, the 
parties were not successful.4  How-
ever, by September 29, without a 
referral to arbitration, Shank 
and Respondent did resolve the matter: 
 September 29, 1997 
Meeting  In Attendance: 
 Jerry StokesŒShank/Balfour Beatty 
Shel CoudrayŒMWD 
Dick BoylesŒPCI 
 Re:  Settlement effort: I.B.
T. #166/S/BB Owner-Operator 
Grievance 
 A meeting was held with Teamsters Local Union #166 
President Errol Haynes, Gary Dixon and Dick Boyles late 
Friday, September 26th, 1997 in an effort to offset the 
pending Arbitration regarding Owner-Operators. 
After lengthy discussions Errol Haynes offered to set-
tle the grievance filed by Frank Muchow, Mike Shau and 
Jerry Lowder in a non-precedent setting manner for twelve 
(12) days pay at the applicable
 rate to be divided equally 
among the grievants. 
If Shank/Balfour Beatty can 
agree to this Settlement 
please sign below. 
 /s/ Jerry Stokes
                        
               
    
  r c.   Jerry Stokes 
for Shank/Balfour Beatty 
Dick A. Boyles 
foParsons Constructors In  /s/ Shel Coudray /s/ Errol Hayn
es t   6                                                           
Shel Coudray (witness) 
for Metropolitan Water District 
Errol Haynes, Presiden
Teamsters Local Union
#16 (GC Exh. 6)  This settlement resulted in the payment by Shank of about 

$2000 to Respondent in accord with
 the stipulated terms.  Re-spondent claimed it settled for 
much less than was due and 
owing under the terms of the PLA. 
2. The other dirt excavated from the tunnel was hauled from 
City Creek Portal to Robertson™s which allowed Shank the use 
of its yard without Shank having to pay the customary dumping 
fee.  In the course of this operation, Shank furnished a bull-
dozer to move and grade the dumped earth and a water truck to 
continually spray the area to reduce dust.  Both pieces of 
equipment were operated by Sha
nk employees, covered by the 
PLA, the bulldozer by an Operating Engineer, and the water 
truck by a Respondent member.  The actual haul itself was 
performed in July by a combination of nonunion employees of 
Hernandez and owner-operators al
so furnished by Hernandez.  
For this work, Respondent not only didn™t claim it, but through 
 4  In a letter of July 17, to Respondent, Shank claimed it did not vio-
late the PLA and gave reasons in support of its position (CP Exh. 1). 
its president, Haynes, specifically disavowed any contention 
that the dumping of dirt at Robertson™s yard was covered by the 
PLA and/or that the owner-operato
rs would have to be employ-
ees.  On August 6, Stokes sent a 
letter (GC Exh. 9) to Haynes 
confirming the above position which Haynes had previously 
related to Stokes.  Ha
ynes did not reply. 
In his testimony, as Respondent
™s witness, Wiley explained 
Respondent™s rationale for not claiming the work involving the dirt haul to Robertson™s: 
 because
 it completely went off the site of work.  It went out-
side the boundaries of the right-of-way on the jobsite com-

pared to the Muck disposal site that went . . . 200 yards as the 
crow flies, but around the block to get it there.  That was 
within the right-of-way of this job. 
(Tr. p. 292) 
 In sum, according to Wiley, the work was simply not within 
Teamsters jurisdiction (Tr. p. 293). 
3. The dirt dumped into Robertson™s from City Creek Portal 
was transported over a number of local streets shown on the 
map (GC Exh. 8).  The work in issue in this case concerns con-
crete segments to be used to shore up the tunnel transported on 
the very same streets for approximately the same distance.  
There were two differences, the se
gments were going up to City 
Creek Portal compared to the dirt coming down, and Respon-

dent claimed the work of driving the tractor-trailers rather than 
disavowing it. To shore up the tunnel, Shank decided to use concrete seg-
ments, each weighing about 6000 
pounds.  It takes four seg-ments to shore up 4 lineal feet of tunnel.  About 40 percent of 

the 4000 segments needed has been manufactured thus far.  The 
work is being done in the Robertson™s yard on top of the dirt 
base dumped there from the excavated tunnel.  The company 
doing the work is Coast GEO, a minority owned company, 
which apparently is unionized.  No representative of Coast 
testified. 
The work already done has accumulated in Robertson™s yard 
rather than been transported to City Creek Portal due to certain 
unforeseen complications in excavating the tunnel and confu-
sion and uncertainty over the pending issue as to whether the 
work driving the tractor-trailers is covered by the PLA. 
Stokes made it clear in his te
stimony and I find that Shank™s 
intention had been to solicit bids
 from Hernandez and others for independent contractors to do the work.  The ﬁworkﬂ involved 

driving the segments the approximate 4 miles up and driving 

the empty truck back, and both at Robertson™s and at City 
Creek Portal the driver has to exit the tractor to unlatch the 
trailer and cause the fifth wheel to come down.  The trailer is 
then left at the location either with the segment on it or empty, 
depending at which end this ﬁworkﬂ
 is done, and a new trailer is 
hooked up, again either loaded 
or empty.  The driver™s non-
driving work at each end takes a minute or slightly more.  The 
work of loading and unloading the trailer and of stabilizing the 
segment with timber blocks on the trailer is all done either by 
Shank employees or by Coast GEO employees both unques-
tionably covered by the PLA. 
Stokes testified that it would have been cheaper for Shank to 
pay the owner-operators the going rate of $46Œ$55 per hour and 
have them be responsible for the maintenance, insurance, and 
other costs of running the tractors as compared to Shank acquir-
 TEAMSTERS LOCAL 166 (SHANK/BALFOUR BEATTY) 431ing a tractor and hiring one or
 more new employees from Re-
spondent™s hiring hall.  Shank already owned one or more trail-
ers, which would carry the segm
ents, so these would be fur-nished to the owner-operators.  Before the hearing ended, 
Stokes reported that Shank could wait no longer, and had ar-ranged to purchase a used tractor 
to be used in hauling the seg-
ments. Sometime in July, Respondent became aware of Shank™s 
plan to use owner-operators to 
transport the segments to City 
Creek Portal and took the position that the work driving the 

trucks was covered under the PLA.
  In a series of meetings between Stokes, Wiley, and Haynes, and a representative of 
Parsons named Gary Dixon, who 
did not testify, the parties 
discussed Shank™s intention to transport the segments as de-

scribed above.  These meetings, two in July and two in Sep-
tember, ostensibly were for the purpose of resolving Respon-
dent™s Muck Disposal grievance,
 but generally at these meet-
ings, the discussions turned to the planned segment haul from 
Robertson™s yard.  Dixon took a strong position at these meet-
ings in support of Respondent™s point of view that the work was 
covered by the PLA.  Moreover,
 Haynes and Wiley both stated 
repeatedly at these meetings that if Shank decided to implement 
its plan to use owner-operators, Respondent would file a griev-
ance under the PLA, just like the one they had filed to chal-
lenge use of owner-operators for the haul to the Muck Disposal 
site. By February, Shank had concluded that it was unwilling to 
risk hiring the owner-operators it had planned to hire, having 
the Respondent file its threatened
 grievance, and perhaps losing 
the grievance in which case, it would have to pay both Respon-

dent and the owner-operators.  Accordingly, on February 9, 
1998, Stokes wrote a letter to Haynes, which reads as follows: 
 Teamsters, Local 166 
18597 Valley Blvd. 
Bloomington, CA 92316 
 Attention: Mr. Errol Haynes, President 
 Dear Mr. Haynes: 
 As you know, within the next few weeks 
Shank/Balfour Beatty (ﬁS/BBﬂ) will begin hauling seg-
ments from the Robertson™s Ready Mix casting yard, over 
several miles of public roads, 
to the City Creek Portal on 
the Arrowhead East Tunnel.  This hauling will involve 
some 4,000 loads. 
S/BB had planned to perform this haul using reliable 
and responsible, self-employe
d, owner operators who are 
members of the California Dump Truck Owner™s Associa-
tion. On February 4, 1998, however, you told me that the 
union™s position had not changed and that all work in con-
nection with hauling the segments is jobsite work; is cov-
ered by the Inland Feeder Project Labor Agreement 
(ﬁPLAﬂ); and that all provisions of the PLA must be ap-
plied to any self-employed owner operators performing the 

work, namely that they must be dispatched by the union, 
pay union fees and dues, and have trust fund payments 
made for them. 
Of course, this is the same position taken by Parsons 
Constructors, Inc. (ﬁPCIﬂ) and the union in July of last 
year, when PCI informed S/BB that PCI was a party to, 
and had negotiated, the PLA, 
and that the intent of the 
bargaining parties was that tr
uck owner operators had to 
be treated as employees.  Moreover, since this same time, 
PCI and the union have agreed and insisted that the length 
of haul over public roads has nothing to do with whether 
self-employed truck owner operators must be treated as 
employees. 
In the face of this concerted and unchanged position, 
mindful of the costs and risks of defending against griev-
ance and arbitration, S/BB has no choice except to agree 
with the union that the segment haul must be performed 
under the PLA, and that S/BB will not use self-employed 
truck owner operators without
 compelling them to be 
treated as employees under the PLA. 
If this agreement is found 
to be unlawful, S/BB re-
serves the right to hire self-employed truck owner opera-

tors in accordance with usual industry practice in Califor-
nia, without regard for the PLA. 
 Very truly yours, 
 /s/ G.G. Stokes 
 G.G. Stokes 
Project Manager 
 (GC Exh. 3)  While Haynes did not respond, 
Dixon™s reply to this letter 
reads as follows: 
 February 12, 1997 
 Mr. G.G. Stokes 
Project Manager 
Shank/Balfour Beatty 
Arrowhead East Tunnel 
Post Office Box 129 
Highland, California 92346 
 Dear Mr. Stokes: 
 I am in receipt of a copy of your letter of February 9, 
1998, to Errol Haynes, Presid
ent, Teamsters Local 166.  
Please be advised that you have misstated and mischarac-

terized Parsons constructors™ position. We do not and cannot speak for Teamsters Local 166, 
but with regard to Parsons™ position, the transportation of 
supplies and/or materials wh
ich involves use of public 
highways rather than exclusively on the construction site 
(with or without the incidental use of public roads) does 
not constitute covered work under the Project Labor 
Agreement.  How you intend to carry out the transporta-
tion of the segments between ﬁRobertson™s Ready Mix 
Casting Yardﬂ to the ﬁCity Creek Portalﬂ is strictly up to 
you.  If the Teamsters believe th
at such work is covered by 
the Project Labor Agreement, they may, of course, inde-
pendently take whatever legal or contractual position and 
action is available to them. 
                                                                          Sincerely 
                                                                         /s/ Gary 
                                                                        Gary D. Dixon, Sr. 
 (GC Exh. 7) 
 C. Analysis and Conclusions 
1. I begin by noting the Temporary Injunction Order and Find-
ings of Fact and Conclusions of Law entered by U.S. District 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432 Judge Kim McLane Wardlaw on 
May 18, 1998, pursuant to 
Section 10(l) of the Act upon petition of the General Counsel.  
Section 10(l) of the Act provides 
district courts with the power to temporarily enjoin unfair labor practices that impinge on the 
public interest in the free flow
 of commerce (i.e., strikes and 
boycotts).  
Aguayo v. Tomco Carburetor Co.
, 853 F.2d 744 fn. 2 (9th Cir. 1988).  The Order and Findings and Conclusions of 
J. Wardlaw, attached to Genera
l Counsel™s brief, do not control 
the Board™s disposition of unfai
r labor practices charges.  
Ad-vertiser™s Mfg. Co.
, 280 NLRB 1185, 1186 fn. 3 (1986), and 
accordingly are noted for background only. 
2. I turn next to Section 8(e) of the Act, which reads in perti-
nent part as follows: 
 It shall be an unfair labor practice for any labor or-
ganization and any employer to enter into any contract or 
agreement, express or implied, whereby such employer 
ceases or refrains or agrees to cease or refrain from han-
dling, using, selling, trans
porting or otherwise dealing in 
any of the products of any other employer, or to cease do-

ing business with any other person, and any contract or 
agreement entered into heretofore or hereafter containing 
such an agreement shall be to such extent unenforceable 
and void:  Provided
, That nothing in this subsection (e) 
shall apply to an agreement between a labor organization 
and an employer in the construction industry relating to 
the contracting or subcontracting of work to be done at the 
site of the construction, alteration, painting or repair of a 
building, structure, or other work: . . . 
 In the recent case of 
Carpenters
 (Manufacturing Woodwork-
ers)
, 326 NLRB No. 31, slip op. p. 4 (Aug. 26, 1998), the 
Board recited ﬁApplicable 8(e) principles.ﬂ 
 Not every collective-bargaining agreement with a 
ﬁcease doing businessﬂ objective that comes literally 

within the proscription of Section 8(e) is necessarily 
unlawful.  Thus, a union may la
wfully require an employer 
to cease or refrain from doing business with another em-
ployer if the union™s objective is properly found to be the 
preservation of work traditionally performed by employ-
ees represented by the union.
15  As the Supreme Court has 
held, Section 8(e) does not prohibit agreements made and 
maintained for the purpose of pressuring an employer to 
preserve for its employees work which they have tradi-
tionally performed.
16  Rather, the Court said that ﬁ[t]he 
touchstone [of Section 8(e)] 
is whether the agreement or 
its maintenance is addressed to the labor relations of the 
contracting employer vis-a-vi
s his own employeesﬂ as op-
posed to being ﬁtactically ca
lculated to satisfy union ob-
jectives elsewhere.ﬂ
17  __________________________  
15 Electrical Workers IBEW Local 46 (Puget Sound NECA)
, 303 
NLRB 48, 50 (1991), quoting from 
Operating Engineers Local 12 
(Griffith Co.)
, 212 NLRB 343, 343Œ344 (1974), enf. denied 545 F.2d 
1194 (9th Cir. 1976), cert. denied 434 US 854 (1977).
 16 National Woodwork Mfrs. Assn. v. NLRB
, 386 US 612, 635 (1967).
 17 Id. at 645; 
Associated General Contractors
, 280 NLRB 698, 701 
(1986) (the focus of the analysis is whether the disputed clause has the 
primary purchase of protecting unit work or unit standards, or the sec-
ondary purpose of promoting broader goals of the union by asserting 
control over the labor relations of other employers).
  In light of the above, I turn to the central question of whether 
Shank and Respondent entered into an agreement within the 
meaning of Section 8(e).  The 
General Counsel addresses this question at some length in her 
brief, pages 7Œ13, contending 
that there was indeed an agreement.  Respondent asserts in its 
brief, page 6, ﬁfor a violation of Section 8(e) of the Act to be 
found in the construction industry, parties must have entered 
into an agreement that has a sec
ondary effect on offsite work.  
Shank and the Union did not enter into an agreement pursuant 

to Section 8(e) of the Act.ﬂ 
I find that the parties did indeed enter into an agreement and 
I place reliance on Shank™s letter of February 9 to Respondent 
(GC Exh. 3), recited above, particularly the final two para-
graphs.  There is no issue regard
ing Respondent™s receipt of the letter and its failure to disavow
, clarify, or otherwise respond 
constitutes an admission by silence, because if there were no 
agreement, Respondent would reas
onably be expected to deny 
same.  
Coca-Cola Bottling Co., 313 NLRB 1197, 1200 (1994), citing Jones, 
Evidence
 p. 524 (6th ed. 1972).
5 The conclusion I reach above is reinforced by my credibility 
findings in the Facts.  Thus I 
find that Haynes and Wiley had 
not only claimed the segment haul at various times in July and 

September at meetings held to 
resolve a grievance regarding the 
Muck Site haul, but that Respondent™s representatives had also 
threatened to file a grievance in
 furtherance of their claim.  I 
specifically discredit and do not
 believe the testimony of 
Haynes wherein he testified that 
he told Stokes on February 4, 
1998, merely ﬁthat we claim all Teamsters work covered by the 
PLA.ﬂ  On cross-examination, 
Haynes added that he did not 
ﬁclaim the segment haul from Robertson™s since it hadn™t 
started yet.ﬂ  This ignores the context of the entire issue includ-
ing the two other hauls described above.  At page 323 of the 
transcript, Haynes admitted that he told Stokes specifically that 
Respondent didn™t claim the dirt ha
ul to Robertson™s.  Am I to 
believe that Haynes would sp
eak clearly on this point and 
vaguely on the segment haul, leav
ing to Stokes to interpret his 
meaning.  I don™t believe it.  Based on my view of his de-
meanor, Haynes was not the kind of
 man to speak in riddles.  In 
addition, Haynes™ testimony is contrary to what Stokes recited 
in the letter of February 9, 1998 (GC Exh. 3), a letter which 
Haynes never disputed. 
So I find that Shank and Respondent entered into an agree-
ment and that the agreement 
constituted a secondary boycott 
because rather than preserving work traditionally done by bar-

gaining unit employees, it seeks to
 acquire work not tradition-
ally done by those employees.  
Thus, the facts of the instant 
case show that the hauling of dirt to Robertson™s was not done 
by bargaining unit employees, 
but was done by independent 
owner-operators and by nonuni
on employees of Hernandez 
Trucking.  The hauling of segments from Robertson™s to City 
Creek Portal can look to the dirt haul and other surrounding 
circumstances to establish the proposition that the agreement 
between Shank and Respondent was work-acquisitive in nature.  
                                                          
 5 I note the case of 
Sheet Metal Workers Local 27
, 321 NLRB 540, 
fn. 3 (1996), where the Board pointed out ﬁthat, as a matter of law, 
solely unilateral
 conduct by a union, for example, a threat of picketing 
or the mere filing of a grievance, 
to enforce an unlawful interpretation of a facially lawful contract clause
 does not violate Sec. 8(e) because 
such conduct does not constitute an 
‚agreement.™ (Citations omitted.) 
Unilateral conduct of this kind, however, may violate other provisions 
of the Act.ﬂ  In the present case, I 
find that there is a great deal more 
present than solely unilateral conduct by a union. 
 TEAMSTERS LOCAL 166 (SHANK/BALFOUR BEATTY) 433See 
Marrowbone Development 
Co. v. District 17, 
147 F.3d 
296, 300Œ304 (4th Cir. 1998); Retail Clerks Local 770 (Hughes 
Markets)
, 218 NLRB 680, 682Œ683 (1975). 
3. The construction industry proviso
 is of no help to Respon-dent.  All agree that the City Creek Portal area where the seg-
ments are delivered is a constr
uction jobsite.  However, in Op-erating Engineers Local 12 (Stief Co.)
, 314 NLRB 874, 877 
(1994), the Board stated that: 
 [B]ased on the legislative history of the proviso to Section 
8(e), the Board has found that the proviso does not apply to 
various types of transportation work.  See 
Joint Council of 
Teamsters No. 42 (AGC of California)
, 248 NLRB 808 
(1980), enfd. sub nom. 
Teamsters Joint Council No. 42 v. 
NLRB (California Dump Truck Owners Assn.)
, 671 F.2d 305 
(9th Cir. 1981), amended 702 F.2d 168 (9th Cir. 1981), cert. 
denied 464 US 827 (1983).
4  Thus, the Board has found that 
the mixing, delivery, and pouring of ready-mix concrete,
5 the delivery of precast concrete pipe,
6 the transportation of tools, 
materials, and personnel to and from a construction site,
7 the 
delivery of sand fill,
8 and the haulage of waste
9 are not jobsite 
work. 
 ____________________  
 4 As the Board recognized in Teamsters No. 42 (AGC of California), 
the legislative history of Sec. 8(e) reveals that a primary motivation for 
the enactment of the proviso was the desire to ﬁprevent potential labor 
strife between union and nonunion personnel working at the same job-
site.ﬂ  Id. at 815.  Thus, these co
ncerns are not implicated by the tem-
porary presence on the jobsite of delivery personnel.  Id.
 5 Teamsters Local 294 (Island Dock Lumber),
 145 NLRB 484 (1963), 
enfd. 342 F.2d 18 (2d Cir. 1965). 
6 Joint Council of Teamsters No. 42 (Inland Concrete Enterprises),
 225 NLRB 209 (1976). 
7 Teamsters Local 282 (D. Fortunato, Inc.),
 197 NLRB 673 (1972).
 8 Teamsters Local 294 (Rexford Sand & Gravel),
 195 NLRB 378 
(1972).
 9 Teamsters No. 42 (AGC of California
), supra, 248 NLRB at 817.
  Based on the above authorities, 
I find that the construction 
industry proviso does not apply he
re because the transportation of the segments from Robertson™s 
to City Creek Portal was not 
jobsite work.6  See also 
General Truck Drivers Local 957 v. 
NLRB, 934 F.2d 732, 736Œ738 (6th Cir. 1991), citing at page 
738, Joint Council of Teamsters No. 42 v. NLRB
, 702 F.2d 168 (9th Cir. 1981), cert. denied 464 US 827 (1983).  In 
Joint 
Council of Teamsters
, a master labor agreement between unions 
and employers in California 
construction industry prohibited 
general contractors from hi
ring nonunion dump truck owner-operators.  The Board found the agreement to be an unfair labor 
practice in violation of Section 8(e).  The court in 
General Truck Drivers
 agreed with the 
Joint Council decision that inde-
pendent truckers who spend 90 percent of their time driving are 
not onsite workers. The independent contractors who would have done the seg-
ment haul from Robertson™s would have spent the great major-
ity of their time driving between the two locations and just a 
                                                          
                                                           
6 Jobsite work is work to be done at the site of construction such as 
alteration, painting or repairs of a building, structure or other work.  
District Council of Carpenters (Cardinal Industries)
, 136 NLRB 977 
(1962), p. 988 of J.D. 
few minutes at each location bringing down the 5th wheel of 
the trailer and unlatching the tracto
r.  This is not onsite work. 
4. I have considered Respondent™s authorities, 
Dairy Employ-ees Local 454
, 210 NLRB 483 (1974) and 
Local Freight Driv-
ers Local 208
, 224 NLRB 1116 (1976), cited respectively at 
pages 7 and 8 of the brief, and find them to be distinguishable 
on their facts.  Respondent™s 
argument at pages 10Œ12 of its 
brief, that Shank is attempting to avoid the Union™s contractual 

right to file grievances is without merit.  Respondent does not 
explain why a union or any other entity would have a right to 
file a grievance to achieve an unlawful objective, i.e., the 
awarding of offsite work to ba
rgaining unit employees (secon-
dary objective), thereby defeati
ng Shank™s right to award the 
work to owner-operators as it ha
d intended.  In fact, filing a 
grievance under certain circumst
ances may itself violate Sec-
tion 8(e) of the Act.  See 
Carpenters Local 745 (SC Pacific)
, 312 NLRB 903 (1993); 
Elevator Constructors (Long Elevator)
, 289 NLRB 1095 (1988).
7 5. I end my analysis as I began it
, by noting again that neither I 
nor the Board is bound by the Order and Findings of the U.S. 
District Judge in the 10(l) proceeding.  Yet, the General Coun-
sel contends, brief, page 16, 
that ﬁthe Region has concluded 
that the remedy herein should 
require Respondent, ﬁto cease-
and-desist from its violation of Section 8(e) in the same manner 
as that required by the District
 Court™s injunction.ﬂ  The Gen-
eral Counsel correctly assumes 
in her brief that Respondent would propose in its brief, narrower language for the Board to 

adopt than that contained in the District Court™s injunction. 
To be more specific, the U.S. District Judge™s cease-and-
desist order covers ﬁthe tran
sportation of cement water tunnel-
support segments from the Robertson™s Ready Mix storage site 
to any location on the Inland Pi
peline Project.ﬂ  Respondent 
asks me and the Board to modify the Court™s cease-and-desist 
order to read, ﬁfrom Robertson™s Ready Mix storage site to City 
Creek Portal.ﬂ  In support of this proposed modification, Re-
spondent states, brief, 
page 13, ﬁAny broader . . . remedy risks 
encroaching upon the Union™s lawful right to claim work [and] 
. . . would limit the Union™s ri
ght to pursue grievances over 
work which it believes is on site.ﬂ 
The General Counsel™s request is equivalent to a broad 
cease-and-desist order in other types of cases.  In general, enti-
tlement to a broad order must 
be based on a Respondent™s pro-clivity to violate the Act, established either by the facts within a 
particular case, or by prior Board decisions against the Respon-
dent at bar based upon similar unlawful conduct in the past.  
Sheet Metal Workers Local 27 (CAMCON)
, 292 NLRB 1046 
(1989) (Judge™s broad cease-and-desist order reversed on 

grounds that animosity between 
Respondent and another union 
local, and Respondent™s intent to prevent members of the other 

local from working in its jurisdiction not adequate to support 
broad order). In the instant case, as in 
Sheet Metal Workers Local 27
, the 
General Counsel does not cite an
y prior Board decisions against 
Respondent based on similar conduc
t.  To establish proclivity 
for unlawful conduct in the pres
ent case, the General Counsel 
 7 The General Counsel does not allege that Respondent™s threats to 
file a grievance, if Shank allowed owner-operators to perform the seg-
ment haul, were unlawful, and I 
express no opinion on the matter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434 states, brief, page 18, that narrower language than that con-
tained in the District Court™s injunction [would be] ﬁinadequate 
because it would not remedy clearly similar, future potential 
violations of 8(e) by Respondent
 at the Inland Feeder Pipeline 
Project . . . other than those violations that specifically involve 
the City Creek Portal and Strawberry Creek Portal locations.ﬂ 
I reject the General Counsel™s request because there is no 
showing of any proclivity to violate the Act.  Compare 
Team-sters Local 294 (Island Dock Lumber )
, 145 NLRB 484, 493 
(1963).  In fact, Respondent™s failure to claim the dirt haul to 
Robertson™s was an inconsistent position I used against Re-spondent in part to find the viola
tion.  But with respect to the 
Remedy, said position helps Responde
nt to refute any claim of 
proclivity to violate the Act.  
Moreover, the General Counsel™s 
argument asks me to rely on 
speculation and surmise about 
what Respondent might do in the future, to impose a broad 
order.  The effect of such argument, if adopted, would be to 
nullify the difference between a narrow and broad order.  That 
is, the General Counsel™s argument 
could be made in every case 
to support a request for a broad c
ease-and-desist or
der.  Finally, 
it is most unlikely that future 
violations would occur on this 
project because, assuming this d
ecision survives appeal, Shank, 
the general contractor, is likely to resist any agreement with 
Respondent to cease doing business with any third party, in-
cluding owner-operators of vehicles.  That is, Shank™s chances 

of prevailing in any grievance over worksite issues is mani-
festly improved as a result of this decision.
8 D.  The Effect of the Unfair
 Labor Practices on Commerce 
The activities of Respondent set forth in sections AŒC, 
above, occurring in connection w
ith the operations of the Em-
ployer, described in section A, 
above, have a close, intimate, 
and substantial relationship to 
trade, traffic, and commerce 
among the several States and tend 
to lead to labor disputes bur-
dening and obstructing commerce and the free flow of com-
merce. 
CONCLUSIONS OF LAW 
1. Shank/Balfour Beatty is a 
partnership between two Cali-
fornia corporations, and at all times material has been an em-
ployer engaged in commerce and in business affecting com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. Teamsters Local Union No. 166, International Brother-
hood of Teamsters, Chauffeurs, 
Warehousemen and Helpers of America, is, and at all times material has been, a labor organi-
zation within the meaning of Section 2(5) of the Act. 
3. By entering into, maintainin
g, reaffirming, giving effect 
to, invoking, or enforcing the terms of the Inland Feeder Project 

Labor Agreement or any other agreement in which Shank/Bal-
four Beatty agrees, or has agreed, to cease or refrain from doing 
business with any other person, including the owner-operators 
of any vehicle, with respect to the transportation of cement 
water tunnel-support segments from the Robertson™s Ready 
Mix storage site to the City 
Creek Portal location and surround-
ing areas on the Inland Feeder Pipeline Project, Respondent has 
violated Section 8(e) of the Act. 
4. The aforesaid unfair labor practice is an unfair labor prac-
tice affecting commerce within the meaning of Section 2(6) and 
(7) of the Act. 
                                                          
                                                           
8 Again, I express no opinion on whether the future filing of a griev-
ance by Respondent to enforce worksite issues would violate the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices within the meaning of Section 8(e) of the Act, it will 

be recommended that it cease and 
desist therefrom, and take 
certain affirmative action designed to effectuate the policies of 
the Act.  It will also be r
ecommended that Respondent rescind 
and render null and void and of no 
effect the agreement of on or 
about February 10, 1998, by 
which Shank/Balfour Beatty agrees, or has agreed to cease and desist or refrain from doing 

business with any other person, including the owner-operator of 
any vehicle, with respect to the transportation of cement water 
tunnel support segments from the Robertson™s Ready Mix stor-
age site to the City Creek Portal location on the Inland Feeder 
Pipeline Project. On the basis of the foregoing findings of fact and conclu-
sions of law, and on the entire record, and pursuant to Section 
10(c) of the Act, I make the following recommended
9 ORDER The Respondent, Teamsters Local Union No. 166, Interna-
tional Brotherhood of Teamsters, Chauffeurs, Warehousemen 
and Helpers of America, their respective officers, agents, and 
representatives, shall 
1. Cease and desist from 
(a) Entering into, maintaining, reaffirming, giving effect to, 
invoking, or enforcing the terms of the Inland Feeder Project 
Labor Agreement or any other agreement in which Shank/Bal-
four Beatty agrees, or has agreed, to cease or refrain from doing 
business with any other person, including the owner-operators 
of any vehicle, with respect to the transportation of cement 
water tunnel-support segments from the Robertson™s Ready 
Mix storage site to the City 
Creek Portal location and surround-
ing areas on the Inland Feeder Pipeline Project. 
2. Take the following affirm
ative action which it is found 
will effectuate the policies of the Act. 
(a) Rescind and render null and void and of no effect any 
agreement in which Shank/Balfour Beatty agrees or has agreed, 
to cease or refrain from doing business with any other person, 
including the owner-operators of any vehicle, with respect to 
the transportation of cement water tunnel-support segments 
from the Robertson™s Ready Mix storage site to the City Creek 

Portal location and surrounding areas on the Inland Feeder 
Pipeline Project. (b) Within 14 days after service by the Region, post at its un-
ion office and other places where it customarily posts notices to 
members in California, copies of the attached notice marked 
ﬁAppendix.ﬂ10 Copies of the notice, on forms provided by the 
Regional Director for Region 31, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all pl
aces where notices to members are customarily posted.  Reasonable steps shall be taken by the 
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
10 If this Order is enforced by a Judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 TEAMSTERS LOCAL 166 (SHANK/BALFOUR BEATTY) 435Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since November 
25, 1997.   
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
WE WILL not enter into, maintain, reaffirm, give effect to, 
invoke, or enforce the terms of the Inland Feeder Project labor 

Agreement, or any other agreement in which Shank/Balfour 
Beatty agrees or has agreed, to cease or refrain from doing 
business with any other persons, including the owner-operators 
of any vehicle, with respect to the transportation of cement 
water tunnel-support segments from the Robertson™s Ready 
Mix storage site to the City 
Creek Portal location and surround-
ing areas on the Inland Feeder Pipeline Project. 
WE WILL rescind and render null and void and of no effect 
any agreement by which Shank/Balfour Beatty agrees or has 
agreed, to cease or refrain from doing business with any other 
persons, includidng the owner-operastors of any vehicle, with 
respect to the transportation of cement water tunnel-suport 
segments from the Robertson™s Ready Mix storage site to the 
City Creek Portal location and surrounding areas on the Inland 
Feeder Pipeline Project. 
 TEAMSTERS LOCAL UNION NO. 166, 
INTERNATIONAL BROTHERHOOD OF 
TEAMSTERS, CHAUFFEURS, WARE- 
HOUSEMEN AND HELPERS OF AMERICA 
 